 Case 3:20-cv-00395-NJR Document 8 Filed 05/21/20 Page 1 of 6 Page ID #119



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSHUA HOSKINS,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 20-cv-395-NJR
                                                  )
                                                  )
 CHARLES SWISHER, et al.,                         )
                                                  )
               Defendants.                        )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Joshua Hoskins, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Pinckneyville Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges various constitutional violations by a number of individuals at Pinckneyville which

occurred from June 5, 2019 to April 30, 2020. He asserts claims against the defendants under the

First and Eighth Amendments. Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                1
  Case 3:20-cv-00395-NJR Document 8 Filed 05/21/20 Page 2 of 6 Page ID #120



                                           The Complaint

          Plaintiff’s Complaint is 86 pages with an additional sixteen pages of exhibits (Doc. 1). It

includes allegations against fifty-seven (57) individuals at Pinckneyville. It includes various

conversations and interactions he had with the individuals from June 5, 2019 to April 28, 2020

(Doc. 1, pp. 52-85). It appears to be a chronology of events that took place while he was housed

at the prison. His main allegations appear to include claims that various individuals denied him

access to psychotropic medications he needs for his mental condition and also denied him access

to hygiene supplies, clothing, and showers in retaliation for filing lawsuits and grievances, but he

includes a number of other acts of retaliation and deliberate indifference to his medical needs and

conditions of confinement.

          Among other things, Plaintiff’s Complaint contains the following: denial of medication in

retaliation for filing lawsuits and grievances (Doc. 1, pp. 52-85); denial of hygiene supplies,

clothing, cleaning supplies, and showers in retaliation for filing lawsuits and grievances; various

conditions of confinement claims in approximately five different cells; denial of treatment for

dental conditions, including bleeding gums and need for fillings; denial of treatment for a bleeding

rectum; denial of treatment for a spider bite; denial of treatment for various other ailments caused

by the conditions of his cells including itchy skin rashes and a cut foot; and a falsified disciplinary

ticket.

                                              Discussion

          Simply put, the Complaint violates Federal Rule of Civil Procedure 8. Rule 8(a) requires a

complaint to set forth “a short and plain statement of [Plaintiff’s claim(s)] showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8(d) requires “simple, concise, and direct”

allegations. Fed. R. Civ. P. 8(d)(1). The purpose of these rules is to “give defendants fair notice of



                                                   2
 Case 3:20-cv-00395-NJR Document 8 Filed 05/21/20 Page 3 of 6 Page ID #121



the claims against them and the grounds for supporting the claims.” Stanard v. Nygren, 658 F.3d

792, 797 (7th Cir. 2011) (citation omitted); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). There is nothing simple, concise, or direct about Plaintiff’s Complaint. It is 86 pages and

contains every interaction that he had with 57 individuals from the time he arrived at Pinckneyville

until the date he filed his Complaint.

       Plaintiff’s Complaint also include allegations which appear to be the subject of another

lawsuit. He alleges that all of the defendants denied him access to his medications, but the

allegations against Swisher, Baker, and Frank also appear to be the subject of another lawsuit

pending before this Court. See Hoskins v. Johnson, Case No. 19-cv-1303-SMY (Doc. 13, p. 4)

(deliberate indifference claim against Swisher, Baker, and Frank for, among other things, denying

him access to psychotropic medications).

       Plaintiff’s Complaint also violates the rules of joinder under Federal Rules of Civil

Procedure 18 through 20. Plaintiff includes every instance where he was denied medical treatment

or access to supplies, as well as retaliated against, since June 2019. Although much of his

Complaint discusses his inability to access prescribed psychotropic medications, it also includes

various other complaints with medical and dental care at Pinckneyville. There are also various

conditions of confinement claims for the conditions of a number of cells he was housed in, both in

segregation and general population. Many of the claims arise from distinct transactions or

occurrences and share no common questions of fact. The claims cannot proceed together in one

lawsuit. See Fed. R. Civ. P. 18, 20(a)(2); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007);

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (A “litigant cannot

throw all of his grievances, against dozens of different parties, into one stewpot.”). Although the

Court could exercise its authority to sever the unrelated claims into several different lawsuits, that



                                                  3
 Case 3:20-cv-00395-NJR Document 8 Filed 05/21/20 Page 4 of 6 Page ID #122



action may result in a surplus of filing fees and potential strikes under 28 U.S.C. § 1915(g). See

George, 507 F.3d at 607; Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011). Instead, the Court

will allow Plaintiff an opportunity to amend his Complaint because he is in the best position to

decide which claims he wants to pursue. But he is reminded that he must focus on related claims

against a single group of defendants.

        Accordingly, the Complaint is DISMISSED without prejudice. Plaintiff will have an

opportunity to file a First Amended Complaint if he wishes to pursue any of his claims in this

action. If he chooses to do so, Plaintiff must comply with the instructions and deadlines set forth

in the below disposition. Plaintiff is reminded that should he continue to pursue unrelated claims,

those claims will be subject to severance into new cases subject to additional filing fees.

                                          Pending Motions

        Recently, Plaintiff filed a motion for urgent preliminary injunction (Doc. 7). He alleges

that his counselor Mr. Reid, who is not a party to this lawsuit, informed Plaintiff that he would not

process his grievances if they included serious allegations against officials at Pinckneyville (Id. at

p. 2). He alleges that he had a conversation with Mr. Reid on May 19, 2020. Reid informed him

that he had learned from various Defendants in this case that Plaintiff is a prisoner who files

frequent lawsuits and he will not process grievances that could get staff fired or sued (Id.). Plaintiff

acknowledges that Mr. Reid took his grievance and placed it in the grievance box. .He alleges that

Walls, who is a defendant in this case, informed Plaintiff that he spoke with Reid and his grievance

would not be addressed (Id. at p. 3). The grievance included allegations against numerous

individuals, including some of the defendants in this case, and was about his access to psychotropic

medications, medical care, and hygiene supplies in May 2020 (Id. at p. 4). Plaintiff indicates that




                                                   4
 Case 3:20-cv-00395-NJR Document 8 Filed 05/21/20 Page 5 of 6 Page ID #123



he wants to file a lawsuit about these allegations but needs to exhaust his administrative remedies.

He asks for a Court order directing the warden to address his grievance (Id. at p. 4).

       The Court DENIES the motion. The motion includes allegations against a non-party, Mr.

Reid, and deals with grievances that were filed after this lawsuit. Although he alleges that the

grievance includes allegations similar to those in this lawsuit, it appears to be additional claims

that occurred after the filing of this suit, including the denial of his medication on May 12, 2020.

His motion also deals with new acts of retaliation which would have to be brought in a new lawsuit.

If Plaintiff’s grievances are not exhausted due to the actions of correctional staff, he may raise that

issue in his new lawsuit.

                                             Disposition

       For the reasons stated above, Plaintiff’s Complaint is DISMISSED without prejudice.

Plaintiff is GRANTED leave to file a First Amended Complaint by June 19, 2020, if he wishes

to pursue any claims in this case. Should Plaintiff fail to file a First Amended Complaint within

the allotted time or consistent with the instructions in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as a “strike”

under 28 U.S.C. § 1915(g).

       If he does choose to proceed with this action, it is strongly recommended that Plaintiff use

the civil rights complaint form designed for use in this District. The Clerk is DIRECTED to send

Plaintiff a blank civil rights complaint form to aid him in filing a First Amended Complaint.

Plaintiff is reminded that his Amended Complaint should include a short, plain statement of his




                                                  5
 Case 3:20-cv-00395-NJR Document 8 Filed 05/21/20 Page 6 of 6 Page ID #124



claims and the allegations should focus on related issues, rather than the kitchen sink Complaint

currently before the Court.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638

n. 1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 5/21/2020

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 6
